Citation Nr: 1141732	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective March 30, 2009.  The Veteran appealed as to the initial zero percent disability rating assigned.  

The Veteran was scheduled to appear for a Board video-conference hearing in November 2011, however, he failed to report.


FINDING OF FACT

In a statement in support of the claim signed by the appellant and dated on November 7, 2011 and received by the Board prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of the claim for a compensable initial disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a compensable initial disability rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the Appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

In a written submission signed by the Appellant and dated on November 7, 2011, and received by the Board prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim on appeal for a compensable initial disability rating for bilateral hearing loss.
 
Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal with respect to the claim for a compensable initial disability rating for bilateral hearing loss.

Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 


ORDER

The appeal of the claim for a compensable initial disability rating for bilateral hearing loss, is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


